Citation Nr: 0811783	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  03-18 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, as secondary to a service-connected right knee 
disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for internal derangement of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in May 2004.  The case was 
remanded by the Board in July 2004 and November 2007.

A motion to advance the case on the Board's docket has been 
granted.

The issue of entitlement to service connection for a low back 
disorder, as secondary to a service-connected right knee 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

The veteran's internal derangement of the right knee has not 
manifested in moderate recurrent subluxation or lateral 
instability, or in flexion limited to 30 degrees or extension 
limited to 15 degrees.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for internal derangement of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a May 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  Here, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran responded to the notice 
indicating that all treatment is rendered at VA medical 
facilities, and these records have been obtained.  There is 
no indication that there are additional relevant records to 
obtain and there is no additional notice that should be 
provided.  As such, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006); Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the claim, any 
question as to an appropriate disability rating or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881; 
see also Vasquez-Flores, 22 Vet. App. 37 (2008).  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the veteran has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, private medical records, VA medical 
records and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).

The veteran's internal derangement of the right knee has been 
rated as 10 percent disabling under Diagnostic Code 5257, 38 
C.F.R. § 4.71a (2007).  Under this Code, slight recurrent 
subluxation or lateral instability warrants a 10 percent 
rating, moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating, and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
rating requires that flexion be limited to 30 degrees.  A 
30 percent rating requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a.

Limitation of extension of the leg to 10 degrees warrants a 
10 percent rating.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 
40 percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

A September 2001 private medical record reflects complaints 
of pain, swelling and "giving way" of the right knee but 
examination showed no effusion, satisfactory stability, mild 
varus and crepitance with motion.  X-rays showed moderate 
degenerative arthritis of the right knee.

VA treatment notes from 2001 to 2005 reflect a few complaints 
of right knee pain and instability.  In addition, June 2001 
x-rays of the knee showed moderate changes of osteoarthrosis 
but no acute fractures or dislocations.

An April 2003 VA examination report reflects complaints of 
pain, weakness, stiffness, swelling, "giving away," locking 
and fatigability but examination showed no effusion, no 
evidence of laxity and range of motion from 0 to 100 degrees 
with pain beyond 90 degrees.  The knee was not tender upon 
palpation of the medial and lateral joint lines.

A July 2005 VA examination report reflects complaints of the 
right knee buckling and "giving way" at times but 
examination revealed no ligamental laxity and range of motion 
from 0 to 130 degrees.  X-rays showed mild to moderate 
osteoarthrosis.

An April 2006 VA examination report reflects complaints of 
instability but examination revealed no instability, swelling 
or tenderness on palpation; and range of motion was from 0 to 
120 degrees.  There was also no fatigability, weakness or 
incoordination.  X-rays showed mild degenerative changes of 
the right knee.

An October 2006 private medical record reflects complaints of 
"catching and locking" but examination found stable 
ligaments with no ligamentous laxity and range of motion from 
5 to 120 degrees.

A January 2008 VA examination report reflects complaints of 
instability and intermittent right knee pain.  Examination 
found range of motion from 0 to 120 degrees with pain 
throughout range of motion but no additional limitation of 
motion on repetitive use.  There was tenderness but no 
instability or other knee disability.  The examiner noted 
that the veteran had an exaggerated response to pain.  She 
noted that September 2007 x-rays of the knees showed moderate 
to severe degenerative joint disease.  Lastly, she indicated 
that the veteran's right knee disability would have no effect 
on feeding; mild effects on recreation, bathing, toileting 
and grooming; moderate  effects on shopping, traveling and 
dressing; and severe effects on chores, exercise and sports.

Given the range of motion findings and lack of any objective 
evidence of instability of the knee, the Board finds that the 
veteran's internal derangement of the right knee has not 
manifested in moderate recurrent subluxation or lateral 
instability or in flexion limited to 30 degrees or extension 
limited to 15 degrees to warrant a higher initial rating 
under either Diagnostic Code 5257, 5260 or 5261, even 
considering his complaints of pain and weakness.  See DeLuca, 
8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Such 
complaints are adequately addressed by the 10 percent 
assigned for the disability since the effective date of 
service connection.  See Fenderson, 12 Vet. App. 119.  
Moreover, the Board observes the veteran's exaggerated 
complaints of pain as reflected in the January 2008 VA 
examination report.

In addition, the record fails to show compensable levels of 
flexion and extension in the knee to allow for separate 
ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 
9-2004, 69 Fed. Reg. 59988, 59990 (2004).  Similarly, 
although the record shows that the veteran has arthritis of 
the knee, the record fails to show any objective evidence of 
subluxation or lateral instability to warrant a separate 
rating under Diagnostic Code 5260 or 5261.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56703 (1998).

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record 
since the grant of service connection.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent for the veteran's internal derangement 
of the right knee.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that his disability has not been 
shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Board acknowledges that the veteran currently 
is not working but the relatively minimal findings in the 
medical evidence of record fail to show that his disability 
would markedly interfere with employment.  Therefore, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings are not met.  


ORDER

An initial rating in excess of 10 percent for internal 
derangement of the right knee is denied.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim for a low 
back disorder.

In the November 2007 remand, the Board cited two VA 
examination reports, dated in July 2005 and April 2006, and 
requested that the veteran be afforded another VA examination 
with an examiner who has not yet evaluated the veteran.  

Although the veteran was afforded a VA examination by an 
examiner who did not perform the above examinations, the 
Board notes that the examiner previously evaluated the 
veteran in October 2006.  Therefore, the appeal must be 
remanded for compliance with the November 2007 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an orthopedic 
examination by an examiner who has not yet 
evaluated the veteran during the course of 
this appeal.  If necessary, arrange for 
the veteran to be examined by an examiner 
from at another VA medical facility.  The 
examiner should be requested to render an 
opinion regarding whether it is at least 
as likely as not (probability 50 percent 
or greater) that the veteran's current low 
back arthritis is related to the service-
connected right knee disorder.  The claims 
folder should be made available for review 
in connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

2.  After the above development has been 
completed to the extent possible, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


